t c memo united_states tax_court semere misgina hagos petitioner v commissioner of internal revenue respondent docket no filed date semere misgina hagos pro_se d’aun e clark and john t arthur for respondent memorandum findings_of_fact and opinion goeke judge mr hagos was an uber driver in and he reported expenses on schedule c profit or loss from business of his income_tax return for that year some of those expenses are in dispute as well as the accuracy- related penalty under sec_6662 a the notice_of_deficiency which is the basis of our jurisdiction was for and but respondent has conceded findings_of_fact at the time the petition was filed mr hagos resided in florida on schedule c of hi sec_2014 income_tax return mr hagos reported other expenses of dollar_figure consisting of uniform cleaning dollar_figure safety shoes dollar_figure tax_return fee dollar_figure commercial auto insurance dollar_figure city tax dollar_figure taxes and license dollar_figure uber fees dollar_figure uber miscellaneous fees dollar_figure and uber telephone rental fee dollar_figure respondent allowed deductions for schedule c other expenses for uber fees of dollar_figure and device subscription fees of dollar_figure mr hagos asserts that he had expenses for the cleaning of shirts and suits but he failed to provide amounts paid the number of items laundered or any documentation to substantiate the expenses he maintains that he bought a lot of shoes but provided no other details or any documentation he also alleges that he 1all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure hired someone to prepare his tax_return for but no further information is provided in this record mr hagos also alleges that he paid dollar_figure down and around dollar_figure per month for his commercial auto insurance he did not provide the name of the insurance_company nor did he substantiate the amount_paid in he also failed to explain why he reported more in uber fees and device subscription fees than uber reported to him on schedule c of hi sec_2014 income_tax return mr hagos listed repairs and maintenance of dollar_figure respondent disallowed any deduction for the full amount mr hagos could not explain how he determined the dollar_figure nor could he explain how he determined the dollar_figure shown on schedule c for rent or lease of vehicles machinery and equipment on schedule c of hi sec_2014 income_tax return mr hagos reported car and truck expenses of dollar_figure representing big_number miles he reported both mileage and actual expenses as car and truck expenses he asserts that he drove big_number miles for his business respondent allowed a deduction for car and truck expenses of dollar_figure representing big_number miles on the basis of the number of miles uber reported as miles driven for customers the expenses for oil changes new tires and transmission problems are allegedly included in the dollar_figure but mr hagos did not substantiate any of these expenses in mr hagos was living and working in california as an uber driver he drove a cadillac escalade he sold the vehicle to crown auto sales and leasing on date with mileage of big_number he did not provide any proof of the mileage at the beginning or the end of there was no proof of the year or the mileage when he acquired the vehicle mr hagos claims that during the period he owned the vehicle he drove approximately big_number miles big_number of which were purportedly driven in this leaves big_number miles driven sometime between the time he acquired the vehicle through the end of and the first eight months of there is no evidence to support mr hagos’ estimate mr hagos asserts that he drove private clients but failed to provide any documentation to show the mileage or purpose of the trips or who his customers were he also failed to provide any evidence to show the mileage or other expenses related to this activity mr hagos alleges that the dollar_figure reported as travel_expenses was for travel meals and hotels in florida for the three or four times when he had treatment for a serious medical problem he also asserts that he sometimes purchased water ice cookies or chips for customers but admits that he did not have any receipts and did not remember how much he spent he did not have any receipts to provide to his return preparer when hi sec_2014 tax_return was prepared mr hagos failed to provide any evidence other than his testimony for any of the expenses reported on his schedule c respondent’s notice_of_deficiency determined a deficiency of dollar_figure for and a penalty of dollar_figure opinion deductions are a matter of legislative grace and taxpayers have the burden to show they satisfy the specific requirements for any deduction claimed rule a see 503_us_79 292_us_435 taxpayers must maintain supporting records to substantiate their deductions sec_6001 62_tc_834 sparkman v commissioner tcmemo_2005_136 slip op pincite aff’d 509_f3d_1149 9th cir sec_1_6001-1 income_tax regs sec_162 allows a taxpayer to deduct all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business a necessary expense is one that is appropriate and helpful to the taxpayer’s business ordinary expenses are those that are common or frequent in the type of business in which the taxpayer is engaged 308_us_488 290_us_111 personal_living_and_family_expenses are generally not deductible sec_262 mr hagos reported other expenses of dollar_figure repairs and maintenance of dollar_figure and car and truck expenses of dollar_figure on schedule c of hi sec_2014 income_tax return the notice_of_deficiency disallowed deductions for these expenses because mr hagos failed to demonstrate that he had incurred them mr hagos could not clearly explain how the car and truck expenses were determined other than by referring to the amounts uber provided to him he has provided no basis for the court to estimate any expenses in sum the record is simply devoid of any information to substantiate any amount above the dollar_figure equivalent to big_number miles reported by uber for car and truck expenses and any amount of other expenses or repairs and maintenance_expenses for the taxable_year we could make a guess as to certain additional mileage but that is not appropriate see 85_tc_731 a taxpayer must keep books_or_records that substantiate the expenses underlying each deduction claimed on his or her return sec_6001 roberts v commissioner t c pincite claiming a deduction on an income_tax return is not sufficient to substantiate the underlying expense 71_tc_633 rather an income_tax return is merely a statement of the taxpayer’s claim it is not presumed to be correct roberts v commissioner t c pincite certain categories of expenses must satisfy the strict substantiation requirements of sec_274 in order for a deduction to be allowed however there is no need to apply sec_274 in this case because mr hagos has failed to provide any records to support the reported expenses in dispute and they must be disallowed as a matter of lack of substantiation and the burden_of_proof the remaining issue is the accuracy-related_penalty under sec_6662 in graev v commissioner t c ___ date supplementing and overruling in part 147_tc_460 the court held that for imposition of the sec_6662 penalty the commissioner must establish that he complied with the sec_6751 requirement that the initial determination of the assessment of certain penalties including the sec_6662 penalty was personally approved in writing by the immediate supervisor of the individual making the determination graev v commissioner t c at ___ slip op pincite after trial respondent filed a motion to reopen the record to submit additional evidence to meet the graev requirement petitioner opposed the motion the court then issued the following order on date upon due consideration of respondent’s motion to reopen the record filed date and petitioner’s opposition to motion to reopen the record filed date it is ordered that petitioner has until date to engage in discovery regarding the civil penalty approval form attached to the declaration of montina l buckingham such discovery may include matters authorized by rules and tax_court rules_of_practice and procedure it is further ordered that the parties are directed on or before date to file a report whether factual disputes remain regarding the civil penalty approval form on date mr hagos’ counsel moved to withdraw without objection from respondent the motion to withdraw was granted neither party responded to the court’s order of date we note respondent made no showing of an effort to stipulate evidence with mr hagos or draft a stipulation to admit the civil penalty approval form into evidence before or after mr hagos’ counsel’s withdrawal the court issued a second order seeking a response on the graev issue in response to this second order respondent simply asserts that the court should reopen the record given respondent’s failure to respond to our order of date to seriously seek an agreed resolution of the evidentiary issue and to address the issues raised in petitioner’s objection filed to the motion to reopen the record we decline to reopen the record and hold that respondent has failed to carry the threshold burden for the court to sustain the penalty in reaching our holdings herein we have considered all arguments the parties made and to the extent we did not mention them above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
